Title: From Thomas Jefferson to James Monroe, 15 February 1801
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Washington Feb. 15. 1801.

I have recieved several letters from you which have not been acknoleged. by the post I dare not, and one or two confidential opportunities have past me by surprise. I have regretted it the less, because I knew you could be more safely and fully informed by others. mr Tyler, the bearer of this, will give you a great deal more information personally than can be done by letter. four days of ballotting have produced not a single change of a vote. yet it is confidently believed by most that tomorrow there is to be a coalition. I know of no foundation for this belief. however as mr Tyler waits the event of it he will communicate it to you. if they could have been permitted to pass a law for putting the government into the hands of an officer, they would certainly have prevented an election. but we thought it best to declare openly & firmly, one & all, that the day such an act passed the middle states would arm, & that no such usurpation even for a single day should be submitted to. this first shook them; and they were completely alarmed at the resource for which we declared, to wit, a convention to reorganize the government, & to amend it. the very word Convention, gives them the horrors, as in the present democratical spirit of America, they fear they should lose some of the favorite morsels of the constitution. many attempts have been made to obtain terms & promises from me. I have declared to them unequivocally, that I would not recieve the government on capitulation, that I would not go into it with my hands tied. should they yield the election, I have reason to expect in the outset the greatest difficulties as to nominations. the late incumbents running away from their offices & leaving them vacant, will prevent my filling them without the previous advice of Senate. how this difficulty is to be got over I know not. accept for mrs Monroe & yourself my affectionate salutations. Adieu.

Th: Jefferson

